         Case 3:19-cr-00111-DLH Document 2 Filed 07/17/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA                     INDICTMENT

                  v.                          Case No. ______________________

 CHARLES MATTHEW                              Violation: 18 U.S.C. § 2250(a)
 CARRINGTON, a/k/a CHARLES
 MATTHEW CARRINGTON JR.

                          Failure to Register as a Sex Offender

The Grand Jury Charges:

      From on or about March 11, 2019, to on or about April 1, 2019, in the District of

North Dakota,

                        CHARLES MATTHEW CARRINGTON,
                   a/k/a CHARLES MATTHEW CARRINGTON JR.,

a person required to register under the Sex Offender Registration and Notification Act

(“SORNA”) and a sex offender as defined for the purposes of SORNA by reason of a

conviction under federal law for Sexual Abuse of a Minor, in United States District Court

for the District of North Dakota, Case Number 4:05-cr-51-01, knowingly failed to

register as a sex offender as required by SORNA;

      In violation of Title 18, United States Code, Section 2250(a).

                                         A TRUE BILL:

                                         /s/ Foreperson
                                         Foreperson
/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

LHC/vt
